UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

Andrew Hill,                          :
                                      :
               Plaintiff,             :
       v.                             :       Civil Action No. 18-2255 (CKK)
                                      :
                                      :
Administrative Conference             :
of the United States,                 :
                                      :
               Defendant.             :


                                  MEMORANDUM OPINION

       Plaintiff, appearing pro se, filed a complaint in the Superior Court of the District of

Columbia against the Administrative Conference of the United States. Defendant, “an

independent federal agency,” removed the complaint to this Court pursuant to 28 U.S.C.

§ 1442(a)(1). 1 Not. of Removal ¶¶ 1, 3 [Dkt. # 1]; see 5 U.S.C. §§ 591-96 (Conference’s

enabling statute). In the barely legible handwritten complaint, plaintiff mentions human

trafficking, homelessness, and torture and seeks a $10,000 judgment. Compl. [Dkt. # 1-1].

       Pending is Defendant’s Motion to Dismiss the Complaint under Federal Rule of Civil

Procedure 12(b)(1) for lack of subject matter jurisdiction and Rule 12(b)(6) for failure to state a

claim upon which relief may be granted [Dkt. # 4]. On October 17, 2018, plaintiff was ordered

to respond to defendant’s motion by November 23, 2018, or face possible dismissal of the case.

See Order [Dkt. # 5]. Plaintiff has neither complied with the order nor requested additional time

to comply. Consistent with the advisements in the order, the Court finds that plaintiff has

conceded defendant’s arguments for dismissal and agrees that subject matter jurisdiction is



1
   Section 1442(a)(1) authorizes the United States “or any agency thereof” to remove to federal
district court a civil action “commenced” against it “in a State court.”

                                                 1
lacking. Accordingly, defendant’s motion will be granted for the reasons explained more fully

below.

         Defendant argues, among other things, that dismissal is necessitated by the derivative

jurisdiction doctrine. See Mot. at 3. The Court agrees. Under that doctrine, which “still applies

to claims removed under [§] 1442, . . . a federal court’s jurisdiction must ‘mirror the jurisdiction

that the state court had over the action prior to removal.’” Johnson v. D.C. Metro Transit Auth.,

239 F. Supp. 3d 293, 295 (D.D.C. 2017) (quoting Merkulov v. United States Park Police, 75 F.

Supp. 3d 126, 129 (D.D.C. 2014) (other citation omitted)). If the state court never had

jurisdiction over the subject matter or the parties, the federal court cannot “acquire jurisdiction,”

even if it could have “in a like suit originally brought” in federal court. Lambert Run Coal Co. v.

Baltimore & O.R. Co., 258 U.S. 377, 382 (1922).

         Plaintiff’s personal injury claims, such as they are, must be pursued under the Federal

Tort Claims Act (“FTCA”), which grants “exclusive jurisdiction” in the federal district court

over certain tort actions against the United States. 28 U.S.C. § 1346(b); see id. § 2679(a) (“the

remedies provided [under the FTCA] shall be exclusive”); § 2680 (listing exceptions).

Therefore, D.C. Superior Court “never acquired jurisdiction over either the subject matter or [the

defendant] as a United States agency,” Johnson, 239 F. Supp. 3d at 296, and neither can this

Court on removal. 2




2
    Defendant argues correctly that had this case originated in this Court, subject matter jurisdiction
still would be lacking because there is no indication that plaintiff pursued, much less exhausted,
his administrative remedies under the FTCA. See Mot. at 3-4. And it is established in this circuit
that an FTCA claim not previously presented to the appropriate agency is barred on “jurisdictional”
grounds. Ali v. Rumsfeld, 649 F.3d 762, 775 (D.C. Cir. 2011) (citation and internal quotation
marks omitted).

                                                  2
      For the foregoing reasons, defendant’s motion to dismiss under Rule 12(b)(1) is granted.

A separate order accompanies this Memorandum Opinion.



                                           __________s/s________________
                                           COLLEEN KOLLAR-KOTELLY
                                           United States District Judge
Dated: January 3, 2019




                                              3